Case 1:20-cv-02044-JPH-MPB Document 21 Filed 12/08/20 Page 1 of 2 PageID #: 74




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

THOMAS A. MYERS,                            )
                                            )
                         Plaintiff,         )
                                            )
                    v.                      )   No. 1:20-cv-02044-JPH-MPB
                                            )
MUNCIE CITY POLICE DEPARTMENT,              )
NATHAN SLOAN Chief,                         )
JOSH CARRINGTON Officer,                    )
DANIELLE BRADFORD Officer,                  )
JOHN HENDERSON Officer,                     )
DIANA M. FRYE Deputy Prosecutor,            )
ANDREW BRYCE WINSLOW Deputy                 )
Prosecutor,                                 )
JOE ORICK Deputy Prosecutor,                )
JOHN DOE 1 - 99,                            )
                                            )
                         Defendants.        )

                     ORDER ON AMENDED COMPLAINT

      Plaintiff, Thomas Myers, has filed an amended complaint that names 99

John Does and deputy prosecutors Diana Frye, Andrew Winslow, and Joe

Orick as defendants. Dkt. 19. The claims against the deputy prosecutors

must be dismissed because "in initiating a prosecution and in presenting the

State's case, the prosecutor is immune from a civil suit for damages."

Anderson v. Simon, 217 F.3d 472, 475 (7th Cir. 2000) (quoting Imbler v.

Pachtman, 424 U.S. 409, 431 (1976)). And the claims against John Doe

defendants must be dismissed because Mr. Myers does not allege facts that

could support liability against any unidentified defendants. See dkt. 19. If Mr.

Myers learns of additional facts or the identity of additional possible defendants

during discovery, he may seek leave to amend his complaint again. See Fed. R.
                                        1
Case 1:20-cv-02044-JPH-MPB Document 21 Filed 12/08/20 Page 2 of 2 PageID #: 75




Civ. P. 15(a)(2). The clerk shall remove John Doe 1–99 and deputy

prosecutors Diana Frye, Andrew Winslow, and Joe Orick as defendants on the

docket.

          Because all defendants added in the amended complaint must be

 dismissed, no further service of process is necessary. Mr. Myers's amended

 complaint, dkt. 19, is now the operative complaint.The amended complaint

 at docket 20 is identical; the clerk shall strike it as duplicative.

          SO ORDERED.

   Date: 12/8/2020




Distribution:

THOMAS A. MYERS
2013 Lazycreek
Muncie, IN 47302

Tia J. Combs
FREEMAN MATHIS & GARY, LLP
tcombs@fmglaw.com

Casey C. Stansbury
FREEMAN MATHIS & GARY, LLP
cstansbury@fmglaw.com




                                        2
